Citation Nr: 1625050	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the claims for service connection for a right ankle disability and bilateral hearing loss.  The rating decision denied the claims on their merits.  

The Board notes that irrespective of the RO's December 2010 determination to reopen the claims, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claims and to adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal that decision and it became final. 

2.  Evidence added to the record since the July 1995 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for bilateral hearing loss, and does raise a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the July 1995 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the claim for service connection for bilateral hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this claim, such error was harmless and will not be further discussed.

Legal Analysis

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The July 1995 rating decision that denied service connection for bilateral hearing loss explained that the Veteran did not have a current disability.  Evidence of record at that time included the Veteran's service treatment records.  The report of a November 1990 hearing test states that the current results showed a threshold shift when compared to a July 1990 hearing test.  In November 1990, the Veteran was referred for an evaluation of the threshold shift.  The resulting treatment note provides that the Veteran had some noise exposure working near arresting gear.  The Board notes that both the July and November 1990 hearing test results show hearing loss compared to the Veteran's November 1989 enlistment hearing test.  The record at the time of the July 1995 rating decision also included a June 1995 VA audiology report showing that the Veteran's hearing was normal for VA purposes.  38 C.F.R. § 3.385 (2015).  The Veteran did not appeal that determination and it became final.  

Evidence received since the July 1995 rating decision includes a February 2016 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ).  The DBQ provides audiological findings showing that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385.  During a February 2016 hearing before the undersigned Veterans Law Judge, the Veteran specified that he first noticed his hearing loss problems during active duty.  This statement necessarily implies that his hearing loss began during active duty and continued thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board finds that the February 2016 DBQ and the Veteran's February 2016 testimony constitute new and material evidence.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new audiology reports and testimony that were not previously submitted to VA.  They are material because they relate to an unestablished fact, that the Veteran now has bilateral hearing loss that began during active duty.  Along with the Veteran's service treatment records, they also trigger VA's duty to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79; Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for bilateral hearing loss is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's claim for service connection for bilateral hearing loss has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The evidence addressed above raise the possibility that the Veteran has current bilateral hearing loss due to active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's claim for service connection for a right ankle disability, during the February 2016 hearing he testified that he had seen the VA rheumatologist the day before.  A review of the Veteran's eFolders does not include any corresponding treatment report.  They do include a July 2015 VA plan by a VA rheumatologist for the Veteran to return in 6 months.  This corroborates that Veteran's testimony that he had a VA rheumatology appointment in February 2016.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include records of any February 2016 rheumatology appointments.  

Document the efforts made to obtain the records of any February 2016 rheumatology appointments, along with any negative responses.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including a November 1990 in-service audiology examination report which shows a threshold shift when compared to a July 1990 in-service audiology examination report, and the fact that the July and November 1990 in-service audiology examination reports show hearing loss when compared to the Veteran's November 1989 enlistment audiology examination report), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss is causally related to the Veteran's active duty.

In doing so, the examiner should consider and discuss as necessary the Veteran's lay statement that he noticed that his hearing loss began during active duty and continued thereafter.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


